In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00486-CR

STEVEN CLAY SEYMORE, Appellant             §   On Appeal from the 271st District
                                               Court

                                           §   of Wise County (CR21073)

V.                                         §   June 3, 2021

                                           §   Memorandum Opinion by Justice
                                               Birdwell

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect the trial

court’s oral pronouncement finding enhancement paragraph two to be true. It is

ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell